Name: Commission Regulation (EEC) No 1997/80 of 24 July 1980 amending Regulation (EEC) No 997/80 making the import of certain textile products originating in certain non-member countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/20 Official Journal of the European Communities 29 . 7 . 80 COMMISSION REGULATION (EEC) No 1997/80 of 24 July 1980 amending Regulation (EEC) No 997/80 making the import of certain textile products originating in certain non-member countries subject to Community surveillance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Article 7 thereof, After consulting the Advisroy Committee set up by Article 5 of Regulation (EEC) No 926/79, Whereas by Regulation (EEC) No 997/80 (2), the Commission made subject to Community surveillance the importation of certain textile products originating in certain non-member countries signatory to the Arrangement regarding international trade in textiles ; Whereas, by Commission Regulation (EEC) No 1863/80 (3 ), imports into the United Kingdom of certain textile products originating in Indonesia were made subject to quantitative limits for 1980 and are thus subject to the double-checking system, HAS ADOPTED THIS REGULATION : Article 1 Annex A to Regulation (EEC) No 997/80 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 131 , 29 . 5 . 1979, p. 15 . (2 ) OJ No L 107, 25 . 4. 1980, p . 10 and Corrigendum OJ No L 111 , 30 . 4. 1980 , p . 22. ( 3 ) OJ No L 182, 16 . 7 . 1980 , p. 13 . 29 . 7. 80 Official Journal of the European Communities No L 195/21 ANNEX ANNEX A Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Unit Non-member countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks of wool, of cotton or of man-made textile fibres Piece Indonesia (') 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres Piece Indonesia (') 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven , of wool , of cotton or of man-made textile fibres Piece Indonesia (') 12 60.03 A B I lib) C D 60.03-11 , 19 , 20, 27 , 30 , 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Pair Indonesia Malaysia Philippines Thailand Singapore 21 61.01 B IV 61.02 B II d ) 61.01-29, 31 , 32 61.02-25, 26 , 28 Men's and boy's outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres Piece Indonesia Malaysia Thailand (2) 91 62.04 All B II 62.04-23, 73 Tarpaulins, sail awnings, sunblinds, tents and camping goods : Tents Tonne Indonesia Malaysia Philippines Thailand Singapore (') Categories 6, 7 and 8 are subject to quantitative limits in the United Kingdom and are thus already subject to the system of double-checking in this Member State . (2) Category 21 is subject to a quantitative limit in the United Kingdom and in Denmark and is thus already subject to the system of double-checking in these two Member States .'